department of the treasury internal_revenue_service washington d c o tax_exempt_and_government_entities_division - jan uil dollar_figure fp pa ts legend taxpayer a individual b individual c ira x ira y ira z amount a amount b amount c amount d amount e amount f financial_institution a financial_institution b financial_institution c page dear ' this is in response to your request dated date in which your authorized representatives on your behalf requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received distributions from financial_institution a of amount a and amount b taxpayer a asserts that her failure to accomplish rollovers within the 60-day period prescribed by sec_408 was due to an error made by individual c an employee of financial_institution b taxpayer a further represents that the amount distributed has not been used for any other purpose taxpayer a maintained two individual_retirement_accounts ira x and ira y a rollover ira with financial_institution a she also maintained other non- qualified accounts at financial_institution a taxpayer a an elderly retired woman has always been dyslexic as such she typically relies on others to describe the contents of documents to her over the years taxpayer a developed a relationship with individual b an employee of financial_institution a he was her primary contact with financial_institution a in may __ individual b left financial_institution a to go into business with individual c who worked as a registered_representative with financial_institution b upon doing so individual b requested that taxpayer a move her assets at financial_institution a including ira x and ira y to financial_institution b at a meeting with individual b and individual c in early may taxpayer a agreed to do this she then signed opening documents for two accounts ira z and a brokerage account the contents of the opening documents were explained to taxpayer a by individual b and individual c as she had difficulty comprehending them because of her dyslexia by letter to taxpayer a dated may __ financial_institution b acknowledged the opening of ira z and thanked taxpayer a for establishing the account on june financial_institution b updating information for ira z and designating two beneficiaries taxpayer a and individual c signed documents for on may 20_ upon individual c’s instruction taxpayer a submitted withdrawal slips to financial_institution a directing that ira x and ira y be omge amount a and amount b the balances closed and the proceeds deposited to the checking account she maintained at financial_institution a on june in ira x and ira y were deposited to her checking account individual c also instructed taxpayer a to liquidate a bond fund which she maintained and have these funds deposited to the checking account at financial_institution a these funds were deposited on june taxpayeradrewa check for amount c which was deposited to the brokerage account at financial_institution b amount c was in excess of the combined balances of ira x and ira y individual c should then have transferred to ira z amount d an amount equal to amount a and amount b less amount e taxpayer a’s required_minimum_distribution for purchased for the brokerage account and the remaining cash was also kept in the brokerage account individual c did not do so rather two cds were onjune in november __ individual c ceased working with financial_institution b and became affiliated with financial_institution c at the direction of individual c taxpayer signed documents to close her accounts at financial_institution b and to transfer the assets to financial_institution c the two cd’s and cash were transferred to financial_institution c given taxpayer's dyslexia and her relationship with individual b and individual c she relied on them to monitor and describe the contents of her various financial accounts because of this reliance it was not until she saw her accountant in february _ that she realized that her ira accounts had not been properly rolled over taxpayer a then contacted individual c in an attempt to remedy the situation individual c told her to sell her two cds and transfer back to her checking account at financial_institution a amount f an amount calculated by him representing the amounts distributed from ira x and ira y less the required_minimum_distribution for this amount differed from amount d by a couple of hundred dollars on date taxpayer a instructed financial_institution c to sell the two cds and on march checking account at financial_institution a amount f deposited to her individual c then informed taxpayer a that he would not provide her with a letter explaining his error uniess she gave him amount f to invest no longer trusting individual c and having continued to maintain her brokerage account at financial_institution b taxpayer a requested financial_institution b to assign a new account representative to her sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization page incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error on the part of individual b and individual c in their capacity as employees of financial_institution b therefore pursuant to sec_408 of the code the service thereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x and amount b from ira y taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described therein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer a who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent toy your authorized representatives in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact at please address all correspondence to id se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
